Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
1.	This Application No. 16/231,770 filed 12/24/2018 is a Continuation of Application No. 14/172,416, now Patent No. 10/162,954 having a priority date of 2/04/2014.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 1/19/2022 after the final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This RCE is the first RCE filed for the case, and this action is the first action of the first RCE.

Status of Claims
3.	The Applicant’s drawings, specification, and claims filed on 1/16/2022 have been fully considered. Claims 1-20 are pending and examined below.  Claims 1, 4, and 19 are Currently Amended.  Claims 2, 3, 5-18, and 20 are Original or as Previously Presented.

Response to Arguments

4.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn. The Applicant has amended the claims.

5.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are maintained.  The Applicant's arguments are not persuasive and the Applicant has amended the claims rendering the Applicant's arguments moot.

a)	The Applicant asserts on p. 13 of the Remarks, "DiMuro lacks evidence as to why the display 120 may display 'machine-readable codes', while providing evidence as to other members of the list".

	The Examiner replies: The claims recite, "wherein at least one of the digital cryptocurrency accounts comprises associated graphics, and wherein at least one of the associated graphics comprises a quick response code". The claims do not recite any other process step that utilizes the displayed QR code, and, accordingly, it is merely a display for an unknown purpose (e.g., to display encoded account information, or to display a public key). Nonetheless, DiMuro is not applied in the rejection under 35 U.S.C. 103 in the Detailed Action below.

END -- Response to Arguments

DETAILED ACTION

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..

6.	Claims 1, 4, and 19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	
a) 	Claims 1, 4, and 19 recite a “responsive to a selection for transfer, decrypt a private key of a payor stored in memory of the card, wherein the private key is associated with the digital cryptocurrency of the selected one of the digital cryptocurrency accounts”.  The PG Pub Specification discloses in Par [0033], 'As an example, the card 210 may include a sensor that can sense biometric information and authentication circuitry that can authenticate sensed biometric information, optionally by a comparison to stored biometric information that may be stored in the card 210. Authentication circuitry may, as an example, allow for decryption of a stored private key for one or more purposes such as generating a digital signature"; AND, in Par [0038],  "As an example, a code may be received by a card via a sensor, for example, a fingerprint sensor that can sense a fingerprint and additional input such as a touch sequence. In such an example, a user may touch the fingerprint sensor a predetermined number of times within a time period where the number corresponds to a code to decrypt the biometric information stored in the card for use in authenticating the user's fingerprint". The Specification discloses decrypting the private key in response to receiving biometric information - not in response to a selection for transfer.

Dependent claims 2-3, 5-18, and 20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claim 1 recites, “A card comprising: a processor; memory accessible to the processor; and instructions stored in the memory and executable by the processor to: render an interface …”. Claim one is indefinite because the "card" could be a payment token (e.g. one similar in size to a credit card)  comprising an interface for interaction by a user, or a circuit board "card".  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as “A card comprising: a processor; memory accessible to the processor; and instructions stored in the memory and executable by the processor to: render an interface to the card …”. A circuit board card would not typically have an interface rendered to it. Claims 4 and 19 are worded such that they are not indefinite in this regard.	 
	Dependent claims 2-3 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claim 1, 4, and 19 recite, “responsive to input, selecting one of the digital cryptocurrency accounts for transfer of digital cryptocurrency of the selected one of the digital cryptocurrency accounts or for receipt of digital cryptocurrency by the selected one of the digital cryptocurrency accounts".  The word "of" is ambiguous in view of the entire limitation because it does not designate an incoming or outgoing crypto transfer. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as “responsive to input, selecting one of the digital cryptocurrency accounts for transfer of digital cryptocurrency from the selected one of the digital cryptocurrency accounts or for receipt of digital cryptocurrency by the selected one of the digital cryptocurrency accounts	 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 2, 4, 5, 7, 11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over:

	U.S. Patent No. 10,026,078 entitled "System and Method for Accessing Multiple Accounts" by inventor Joseph Bradley Nolan filed on April 26, 2011 (hereafter, Nolan), in view of, 

U.S. Patent Application Publication No. 2002/0095587 entitled "Smart Card with Integrated Biometric Sensor" by inventor Ronald P. Doyle, et al., filed on January 17, 2001 (hereafter, Doyle).

	U.S. Patent Application Publication No. 2013/0166455 by inventor Douglas Feigelson entitled "Creating and Using Digital Currency" filed on December 23, 2011 (hereafter, Feigelson), in view of

Beginning with the method claims …

a)	Regarding Claim 4, Nolan teaches:  rendering an interface to a card for navigation of the [currency accounts and selection of one of the [currency accounts …" (Nolan, [Col 2, Ln 55-64]);

	wherein at least one of the [currency accounts comprises associated graphics, and wherein at least one of the associated graphics comprises a quick response code (Nolan, [Col 2, Ln 65 to Col 3, Ln 15], [Col 7, Ln 46 to Col 8, Ln 2-7]);

	responsive to input, selecting one of the [currency accounts for transfer of [currency of the selected one of the [ currency accounts or for receipt of [currency by the selected one of the [currency accounts (Nolan, [Col 4, Ln 36-52]);

	and via circuitry of the card, outputting the signed message (Nolan, [Col 6, Ln 1-17]. 
	
	Regarding Claim 4, Nolan teaches in using biometrics on the card to authorize a user and his/her account activation in [Col 4, Ln 21-26], "Other types of security procedures can be incorporated into the access device 100, as will be appreciated by those skilled in the art. For example, the access device 100 may include a biometric sensor and associated processing routine executed by the processor 180 to analyze biometric data and determine whether it matches the account holder"; AND, in [Col 4, Ln 36-40], "After the access device 100 has been turned on and the security code has been entered correctly, or the access device 100 has otherwise verified the identity of the user, the account holder then has the ability to activate one of the accounts stored on the access device 100".  Nolan does not teach: responsive to a selection for transfer, via a processor of the card, decrypting a private key of a payor stored in memory of the card, wherein the private key is associated with the [currency of the selected one of the [ accounts.

	However, Doyle teaches: in Par [0034], "The card may be a smart card. The secrets stored on the card may comprise a private key and a public key which are cryptographically related using public key cryptography, in which case the technique may further comprise digitally signing information presented to the card with the private key if the comparing operation succeeds and if the biometric sensor, the card reader, and the security component remain securely operably connected"; AND, in Par [0035], "In another embodiment, the present invention provides a card which contains one or more previously-stored secrets of an authorized holder of the card and which has a biometric sensor embedded on a surface thereof. For this card, the biometric sensor may be: a fingerprint sensor (in which case the previously-stored secrets include a fingerprint of the authorized card holder)"; AND, in Par [0036], "The previously-stored secrets preferably include stored biometric information of the authorized holder, and the card preferably includes means for comparing biometric information that is obtained with the biometric sensor from a user, to the stored biometric information of the authorized holder. The card may also further comprise means for accessing selected ones of the previously-stored secrets only if the means for comparing determines that the obtained biometric information of the user matches the stored biometric information of the authorized holder. In this case, the previously-stored secrets may include a private cryptographic key of the authorized holder, and the means for accessing preferably further comprises means for accessing the private key to compute a digital signature over information presented to the card".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a multi-account card with a biometric sensor to authenticate a user and select/activate an account as disclosed in Nolan with the authentication resulting in decrypting a private key stored on the card and associated with the account as disclosed in Doyle with the motivation that "Digitally signed transactions are intended to be legally binding and not subject to repudiation by the user, and thus it is imperative that appropriate security measures are in place to ensure that the user's digitally signed data represents the transaction to which the user actually assented" (Doyle, Par [0016]).

b)	Regarding Claim 4, Nolan and Doyle disclose account selection and interface details of a particular card design to store information for multiple accounts, receive an account selection, and output a signed message for a funds transfer as described above. Nolan and Doyle do not specifically disclose cards having the attributes to transfer digital cryptocurrencies as claimed.  
	In particular, Nolan and Doyle do not teach: wherein at least one of the digital cryptocurrency accounts is represented by an address derived from a public key by at least application of a hash function, and wherein the private key is associated with the digital cryptocurrency of the selected one of the digital cryptocurrency accounts, and, using the decrypted private key, generating a signed message to transfer the digital cryptocurrency to an address of a payee.  However, Feigelson teaches in Par [0036], "The public key 306 part of the key pair, or some derivative of the public key such as its hash, can function, within the network, as an address (or an address can be constituted or derived from it) that a user 302 may share with another party as a first step in conducting a transaction (not shown) in which the other party is going to deliver digital currency to the user. The location that is addressed serves as an account in the record-keeping system of the network to which the other party may assign units of currency 312 for later use by the user 302. If, at a later time, the user 302 who has received the units of digital currency wishes to send that currency to another user 310, the first user 302 would then use the private key associated with the public key (from which the address was constituted or derived) to conduct a new transaction (shown in FIG. 3 as 314) transferring the units received at that address in the former transaction to the new recipient user 310 in the new transaction 314. For example, the network may require that the currency-sending user cryptographically sign the new transaction 314 (signature shown as 316) by encrypting a hash of the transaction message with the user's corresponding private key. This process can be repeated for use of the value in successive transactions in a chain from user to user. After a unit of currency has been used in several transactions, the record-keeping system of the network may juxtapose all those transactions in which the unit was transacted to show the unit's chain-of-ownership, in which each link (a transaction) includes an address and a cryptographic signature of that address generated using the private key corresponding to the address in the previous link. The present owner of the unit of currency is the possessor of the private key corresponding to the last address in this chain. In such a digital currency network based on a public key cryptography scheme, it is an instance of this private key that would be obtained for containment in a token or other physical device"; AND, in Par [0037], "In some implementations, the digital currency network may be a peer-to-peer network of the kind proposed in a white paper published May 24, 2009, under the name Satoshi Nakamoto, commonly known as "Bitcoin". This network utilizes a private key and public key cryptography scheme as an addressing system. Users generate key pairs on a local computer in accordance with the Elliptic Curve Digital Signature Algorithm (ECDSA). Addresses are derived from the RIPEMD-160 hash of the public key. Transaction messages on the Bitcoin network include, among others, the address of the recipient user and the cryptographic signature of the sending user. The signature is to be generated using the private key corresponding to a public key at whose derivative address the currency-sending user had previously received units of currency. In some implementations of the Bitcoin example, it is an instance of such a private key that would be obtained for inclusion in the token or other physical device".

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine a card with an interface for selecting accounts designated by QR code displays and to transfer funds from a selected account using a signed output message based on a decrypted private key as disclosed in Nolan and Doyle with the funds particularly being digital cryptocurrencies and at least one of the digital cryptocurrency accounts being represented by an address derived from a public key by application of a hash function as disclosed in Feigelson as a combination of prior art elements according to known methods to yield predictable results 

c)	Regarding Claim 5, Nolan and Doyle do not teach: The method of claim 4 comprising, via circuitry of the card, restricting the digital cryptocurrency of the signed message to a single use.  However, Feigelson teaches in Par [0036], "If, at a later time, the user 302 who has received the units of digital currency wishes to send that currency to another user 310, the first user 302 would then use the private key associated with the public key (from which the address was constituted or derived) to conduct a new transaction (shown in FIG. 3 as 314) transferring the units received at that address in the former transaction to the new recipient user 310 in the new transaction 314. For example, the network may require that the currency-sending user cryptographically sign the new transaction 314 (signature shown as 316) by encrypting a hash of the transaction message with the user's corresponding private key. This process can be repeated for use of the value in successive transactions in a chain from user to use".   The Examiner interprets "the network may require that the currency-sending user cryptographically sign the new transaction 314 (signature shown as 316) by encrypting a hash of the transaction message with the user's corresponding private key. This process can be repeated for use of the value in successive transactions in a chain from user to user" as disclosed in Feigelson embodies "restricting the digital cryptocurrency of the signed message to a single use" as claimed.  That is, a single encrypted transfer cannot be reused, and anyone wishing to further transfer the cryptocurrency must initiate a new, digitally-signed message.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine selecting an account and outputting a digitally signed message to transfer funds as disclosed in Nolan and Doyle with the funds being a digital cryptocurrency restricted to a single-use as disclosed in Feigelson as a combination of prior art elements according to known methods to yield predictable results.  Bitcoin hashes by design are restricted to a single use until they are appended in subsequent transfer. 	

d)	Regarding Claim 7, Nolan and Doyle do not teach: The method of claim 4 wherein the digital cryptocurrency is Bitcoin currency.  However, Feigelson teaches in Par [0037], "In some implementations, the digital currency network may be a peer-to-peer network of the kind proposed in a white paper published May 24, 2009, under the name Satoshi Nakamoto, commonly known as "Bitcoin". This network utilizes a private key and public key cryptography scheme as an addressing system. … Transaction messages on the Bitcoin network include, among others, the address of the recipient user and the cryptographic signature of the sending user. The signature is to be generated using the private key corresponding to a public key at whose derivative address the currency-sending user had previously received units of currency. In some implementations of the Bitcoin example, it is an instance of such a private key that would be obtained for inclusion in the token or other physical device".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine transferring funds as disclosed in Nolan and Doyle with the funds being a digital cryptocurrency and particularly Bitcoin as disclosed in Feigelson as a combination of prior art elements according to known methods to yield predictable results. 

e)	Regarding Claim 11, Nolan and Doyle do not teach: The method of claim 4 comprising implementing an Elliptic Curve Digital Signature Algorithm (ECDSA) to generate the digital signature. 

	However, Feigelson teaches in Par [0037], "In some implementations, the digital currency network may be a peer-to-peer network of the kind proposed in a white paper published May 24, 2009, under the name Satoshi Nakamoto, commonly known as 'Bitcoin'. This network utilizes a private key and public key cryptography scheme as an addressing system. Users generate key pairs on a local computer in accordance with the Elliptic Curve Digital Signature Algorithm (ECDSA). Addresses are derived from the RIPEMD-160 hash of the public key. Transaction messages on the Bitcoin network include, among others, the address of the recipient user and the cryptographic signature of the sending user. The signature is to be generated using the private key corresponding to a public key at whose derivative address the currency-sending user had previously received units of currency. In some implementations of the Bitcoin example, it is an instance of such a private key that would be obtained for inclusion in the token or other physical device.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a message having a digital signature as disclosed in Nolan and Doyle with implementing an Elliptic Curve Digital Signature Algorithm (ECDSA) to generate the digital signature as disclosed in Feigelson as a combination of prior art elements according to known methods to yield predictable results.

f)	Regarding Claim 13, Nolan teaches: The method of claim 4 wherein outputting comprises outputting the signed message to a card reader (Nolan, [Col 6, Ln 1-17]). 

g)	Regarding Claim 17, Nolan does not teach:   The method of claim 4 wherein the card comprises timer circuitry that locks the card after a timeout period.

	However, Doyle teaches in Par [0080], "In a second approach to improving security with smart cards, which is illustrated in FIGS. 5 and 6, the smart card and biometric sensor may be physically combined onto a single card. FIG. 5 shows this smart card 510 of the present invention, with its biometric sensor 520"; AND, in Par [0087], "Blocks 740 and 760 represent repeatedly checking to determine whether this same user retains control of the device throughout the transaction. This repeated checking may be done in a number of different ways. For example, the checking process of Block 760 may be performed each time a predetermined interval of time elapses (where a timer-driven means preferably initiates operation of the checking process)"; AND, in Par [0088], "The manner in which Block 760 detects whether contact with the user has been interrupted will depend on the particular type of biometric sensor in use. For example, a pair of thumbprint sensors may be provided on opposing sides of a physical device, such that the device may be held in either the right or left hand and one of the sensors is therefore naturally activated while the device is being held. … If the sensor detects an interruption, then control transfers to Block 770 where the transaction is preferably aborted. … ("Interruption", for purposes of this aspect, may comprise detecting one or more of: a loss of biometric input, for example when the person is no longer in contact with the integrated device; a temporary interruption, such as may occur if the person releases his finger from a fingerprint sensor; or perhaps a change in the biometric input, which may occur, for example, if some other person gains control of the integrated device and the biometric input of this different person is then received.) 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a card with authentication circuitry as disclosed in Nolan with timer circuitry that locks the card after a timeout period as disclosed in Doyle with the motivation to prevent fraudulent authorization of transactions.

h)	Regarding Claim 18, Nolan teaches:  The method of claim 17 wherein the card comprises a user interface and comprising unlocking the card responsive to authentication of received input via the user interface (Nolan [Col 4, Ln 36-40]).

i)	Claims 1 and 2 disclose substantially the same subject matter as Claims 4 and 5 respectively and are rejected using the same art and rationale as previously set forth except for the limitation: store information for [currency accounts to the memory which is taught by Nolan in  [Col 7, Ln 46 to Col 8, Ln 7].  That is, Nolan discloses storing information for multiple fund accounts on the card itself.  Having the accounts be more specifically associated with digital cryptocurrencies is obvious over Feigelson as described above.  

j)	Claims 19 and 20 disclose substantially the same subject matter as Claims 4 and 5 respectively and are rejected using the same art and rationale as previously set forth. 

9.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan, Doyle, and Feigelson in view of U.S. Patent Application Publication No. 2016/0085955 entitled "Secure Storing and Offline Transferring of Digitally Transferable Assets" by inventor Demian Lerner effectively filed on June 10, 2013 (hereafter, Lerner).

a)	Regarding Claim 6, Nolan, Doyle, and Feigelson do not teach:  The method of claim 5 wherein the digital cryptocurrency comprises a single use account and wherein restricting the digital cryptocurrency of the signed message to a single use comprises deleting at least a portion of information of the single use account from the memory of the card.  However, Lerner teaches in Par [0006], "In an embodiment of the disclosure, a handheld electronic device usable by a user for securely transferring control of a valuable asset associated with a code, comprises at least one computing processor; non-transitory data storage connected to the at least one processor; at least one electronic communication component configured to transmit data external to the device, the at least one electronic communication component communicative with the at least one processor; … software stored within the data storage and executable by the processor, the software configured to: store within the data storage at least one code; prevent transmission of any code of the at least one code through the at least one communication component without authorization by the user; invalidate the association of a particular code of the at least one code with respect to the particular asset when the software carries out at least one of (i) authorizing transmission of the particular code through the at least one communication component, and (ii) authenticating a valid transaction using the particular code and authorizing transmission of the digital signature through the at least one communication component": AND, in Par [0010], "the non-transitory memory is configured to store a message signed by a certification party, where the message identifies unequivocally a block-chain block; an asset is an unspent transaction output; the unspent transaction output corresponds to a Bitcoin transaction; the display information corresponds to an amount of money; invalidating an association of a particular code comprises modifying data stored in the data storage …".  

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine restricting the digital cryptocurrency of the signed message to a single use as disclosed in Feigelson with the restriction comprising modifying (i.e. deleting) at least a portion of information of the single use account from the memory of the card as disclosed in Lerner with the motivation to prevent double spends as discussed in Lerner Par [0032].

b)	Claim 3 discloses substantially the same subject matter as Claim 6 and is rejected using the same art and rationale as previously set forth. 

10.	Claims 8-10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan, Doyle and Feigelson in view of U.S. Patent No. 10,269,009 entitled "Systems, Methods, and Program Products for a Digital Math-Based Asset Exchange" by inventor Cameron Howard Winklevoss having priority from Provisional Application No. 61/933,438 filed on January 30, 2014 (hereafter, Winklevoss).

a)	Regarding Claim 8, Nolan, Doyle, and Feigelson do not teach:  The method of claim 4 wherein the digital cryptocurrency of the signed message is subjected to a proof-of-work system.  However, Winklevoss teaches in [Col 12, Ln 37-47], "Different approaches are possible for confirming transactions and/or creating new assets. In embodiments, a digital asset network may employ a proof of work system. A proof of work system may require some type of work, such as the solving of calculations, from one or more participants (e.g., miners 145) on the network to verify transactions and/or create new assets. In embodiments, a miner 145 can verify as many transactions as computationally possible".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with subjecting it to a proof-of-work system as disclosed in Winklevoss with the motivation of "timestamping transactions by hashing them into an ongoing chain of hash-based proof-of-work, forming a record that cannot be changed without redoing the proof-of-work" ("Bitcoin: A Peer-to-Peer Electronic Cash System" written under the pseudonym of Satoshi Nakamoto, the creator of blockchain. p. 1, Abstract (hereafter, "Nakamoto", a copy is attached)).

b)	Regarding Claim 9, Nolan, Doyle, and Feigelson do not teach:  The method of claim 4 wherein the outputting the signed message comprises transmitting the signed message to a proof-of-work system wherein the proof-of-work system appends at least one block to a block chain.  However, Winklevoss teaches in [Col 10, Ln 45 to Col 11, Ln 3], "In embodiments, the ledger may be a blockchain. Each successive block may record transactions that have occurred on the digital asset network. In embodiments, all digital asset transactions may be recorded as individual blocks in the blockchain. Each block may contain the details of some or all of the most recent transactions that are not memorialized in prior blocks; AND, in [Col 7, Ln 55-67], "In embodiments, a blockchain can be a public transaction ledger of the digital math-based asset network, such as the Bitcoin network. For example, one or more computer systems (e.g., miners) or pools of computer systems (e.g., mining pools) can solve algorithmic equations allowing them to add records of recent transactions (e.g., blocks), to a chain of transactions".  The Examiner interprets "adds records of recent transactions (e.g., blocks), to a chain of transactions" as disclosed in Winklevoss embodies "appends at least one block to a block chain" as claimed.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with transmitting the signed message to a proof-of-work system wherein the proof-of-work system appends at least one block to a block chain as disclosed in Winklevoss with the motivation that "A payee can verify the signatures to verify the chain of ownership" and "The only way to confirm the absence of a transaction is to be aware of all transactions" (Nakamoto, p. 2).

c)	Regarding Claim 10, Nolan, Doyle, and Feigelson do not teach:  The method of claim 9, wherein the block chain is a shared public record. However, Winklevoss teaches in [Col 7, Ln 55-67], "In embodiments, a blockchain can be a public transaction ledger of the digital math-based asset network, such as the Bitcoin network. For example, one or more computer systems (e.g., miners) or pools of computer systems (e.g., mining pools) can solve algorithmic equations allowing them to add records of recent transactions (e.g., blocks), to a chain of transactions. In embodiments, miners or pools of miners may perform such services in exchange for some consideration such as an upfront fee (e.g., a set amount of math-based assets) and/or a payment of transaction fees (e.g., a fixed amount or set percentage of the transaction) from users whose transactions are recorded in the block being added".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with creating a blockchain that becomes a shared public record with the motivation to "be aware of all transactions" without requiring a single "trusted central authority" that requires that "every transaction goes through them" (Nakamoto, p. 2).

d)	Regarding Claim 12, Nolan, Doyle and Feigelson do not teach:  The method of claim 4 comprising a wallet stored in the memory wherein the wallet comprises at least the private key. However, Winklevoss teaches in [Col 7, Ln 55-67], "[Col 16, Ln 51 to Col 17, Ln 2] A transaction may require, as a precondition to execution, a digital asset signature generated using a private key and associated public key for the digital asset account making the transfer. In embodiments, each transaction can be signed by a digital wallet or other storage mechanism of a user sending a transaction by utilizing a private key associated with such a digital wallet. The signature may provide authorization for the transaction to proceed, e.g., authorization to broadcast the transaction to a digital asset network and/or authorization for other users in a digital asset network to accept the transaction".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine decrypting a private key in a card to create a digital signature as disclosed in Feigelson with a digital wallet having the key as disclosed in Winklevoss as a simple substitution of one element for the other.  At the time the Application was filed, cards and digital wallets were obvious variants of mechanisms to transfer funds from a payer to a payee.

e)	Claim 15 discloses substantially the same subject matter as Claims 8 and 9 and is rejected using the same art and rationale as previously set forth.

f)	Regarding Claim 16, Nolan, Doyle, and Feigelson do not teach:  The method of claim 15 wherein the proof-of-work system validates a transfer of the digital currency of the signed message from the payor to the payee. However, Winklevoss teaches in [Col 12, Ln 37-47], "Different approaches are possible for confirming transactions and/or creating new assets. In embodiments, a digital asset network may employ a proof of work system. A proof of work system may require some type of work, such as the solving of calculations, from one or more participants (e.g., miners 145) on the network to verify transactions and/or create new assets. In embodiments, a miner 145 can verify as many transactions as computationally possible. A proof of work system may be computationally and/or energy intensive. In embodiments, the network may limit the transactions that a miner 145 may verify".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating a signed message to transfer the digital cryptocurrency to an address of a payee as disclosed in Feigelson with the proof-of-work system confirming transactions and verifying transactions (i.e., validating a transfer) of the digital currency of the signed message from the payor to the payee as disclosed in Winklevoss with the motivation to provide "a system for participants to agree on a single history of the order in which [transactions] were received. The payee needs proof that at the time of each transaction, the majority of nodes agreed it was the first received" (Nakamoto, p. 2).

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan, Doyle, and Feigelson in view of U.S. Patent Application Publication No. 2012/0191977 entitled "Secure Transaction Facilitator" by inventor David Ventres Foster filed on January 5, 2011 (hereafter, Foster).

a)	Regarding Claim 14, Nolan, Doyle, and Feigelson do not teach:  The method of claim 13 wherein the card reader transmits the signed message to a network.

	The Examiner interprets this limitation is intended use.  Nonetheless, Foster teaches in Par [0049], "Finally, the sender message 206 and TAN 220 are joined in a step 222 to produce authorization data, which is saved in the card's memory. The smart chip may then read the authorization data and output 224 it to a programmable device emulating a static magnetic strip. The data output to the magnetic strip may be structured to be compatible with traditional credit card readers and transmission systems"; AND, in Par [0037], "The sender 10 may then utilize the transmitter 30 to transmit message 100 and shorted encrypted digest 114 to the receiver 20. The transmitter 30 may use any suitable medium, network, or protocol for communication of digital data. For example, the transmitter 30 may comprise a card reader to read the message 100 and digest 114 from a card and transmit that information using a network. More specifically, the transmitter 30 may use the Internet network as a medium and the TCP/IP protocol". 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine outputting the message as disclosed in Feigelson with outputting it to a card reader and then the card reader transmitting the message to a network as a combination of prior art elements according to known method to yield predictable results.	

Additional Prior Art Considered
12.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further teach the inventive concept described in the instant application:

a)	U.S. Patent No. 7,594,611  entitled "Multi-Account Access Card" by inventor Curtis Howell Arrington III filed on December 29, 2005 (hereafter, Arrington) discloses a system, method, apparatus, and computer-readable medium with computer-executable instructions for accessing multiple accounts. The apparatus may be an interactive access card and/or portable electronic device that includes a memory component for storing data associated with multiple accounts, an input component for selecting an account, and a processing component for retrieving data associated with the selected account. The apparatus also may be an access card that includes a rectangular shaped substrate and an interface component for storing data associated with multiple accounts. The apparatus also may be an electronic reader that includes an interface component for reading an access card, a software component for identifying the accounts stored on the access card, an input component for selecting an account, and a processing component for accessing a database associated with the selected account, transmitting data associated with the selected account, and completing a transaction (Arrington, Abstract).

b)	U.S. Patent No. 8,851,370 entitled "System and Method for Secure Card with On-Board Verification" by inventor Jeffrey D. DiMuro filed on January 2, 2013 (hereafter, DiMuro) discloses systems and methods for secure cards with on-board verification are disclosed. In one embodiment, a transaction device associated with at least one transaction account may have a substrate comprising a display that displays an account identifier for the transaction account; a sensor that receives authentication information from a user; a processor that processes the authentication information to verify the authenticity of the user; and a communicator that communicates at least the account information, the communicator including at least one of a magnetic stripe, an electrical interface, and a wireless RF interface. The display may not display the account identifier until the user is authenticated, and the communicator may be inactive to communicate the account information until the user is authenticated (DiMuro, Abstract).

c)	Non-Patent Literature entitled "P2P Transfer of Bitcoins Via Payment Card" by Alex Rolfe dated January 15, 2014 discloses, "SmartMetric, a developer of patented payment card technology and in-card biometric products, announced that its soon-to-launch SmartMetric Biometric Bitcoin Card, the world’s first biometric, fingerprint secured, off-line storage platform for bitcoins, will enable in-person P2P transfer of bitcoins through its payment card. … The card comes equipped with a Near Field Communication (NFC) chip, which is the key to enabling the in-person P2P transaction. NFC chips are used in smartphones and similar devices to establish radio communication with each other by touching them together or bringing them into proximity. Cards are able to be connected to a computers USB or following the fingerprint scan and subsequent activation of the NFC (Near Field Communication) chip following the match of the card holder's fingerprint, the SmartMetric bitcoin card can communicate directly with NFC smartphones and tablets. In order to protect the card owner's privacy their fingerprint is stored inside the card and never leaves the card".  This card appears to predate the claimed invention with similar functionality.

d)	Non-Patent Literature entitled "How a Bitcoin Transaction Works" by Coinico dated 2/1/2014 at the following hyperlink:  http://www.coinico.com/blog/how-a-bitcoin-transaction-works.  This reference discloses the details of the bitcoin currency transfer process including at least: signing messages with private keys, a proof-of-work system, appending a block chain, a block chain shared public record, and a wallet storing private keys. This reference predates the claimed invention and discloses the claimed Bitcoin transfer functionality.


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691